NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS
                                                                           FILED
                            FOR THE NINTH CIRCUIT
                                                                           DEC 21 2016
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
ONYEKACHUKWU NGOZI ENUNWE,                       No.   13-73675

              Petitioner,                        Agency No. A096-514-425

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 8, 2016
                              Pasadena, California

Before: REINHARDT and PAEZ, Circuit Judges, and FRIEDMAN,** District
Judge.

      Onyekachukwu Ngozi Enunwe, a native and citizen of Nigeria, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

reopen removal proceedings. Enunwe first entered the United States in 2004 on a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Paul L. Friedman, United States District Judge for the
District of Columbia, sitting by designation.
student visa. Today, she is the mother of a four-year-old child with severe

disabilities, has attended community college, and has no criminal record. We have

jurisdiction over the denial of her motion to reopen pursuant to 8 U.S.C. § 1252,

and we review such a denial for abuse of discretion, Iturribarria v. INS, 321 F.3d
889, 894 (9th Cir. 2003).

      Ordinarily, a petitioner must file a motion to reopen within ninety days of a

final administrative decision, and may file only one such motion. 8 C.F.R. §

1003.2(c)(2). These time and numerical limitations do not apply, however, if the

motion is filed for the purpose of seeking asylum “based on changed circumstances

arising in the country of nationality or in the country to which deportation has been

ordered. ” 8 C.F.R. § 1003.2(c)(3)(ii). In order to meet the changed country

conditions exception, a petitioner must present material evidence that could not

have been discovered or submitted at the time of the previous hearing. Salim v.

Lynch, 831 F.3d 1133, 1137 (9th Cir. 2016).

      In 2013, Enunwe filed a motion to reopen her removal proceedings in order

to apply for asylum, withholding of removal, and relief under the Convention

Against Torture. Enunwe, who is a Christian, sought such relief on the basis of

significantly increased persecution of Christians in Nigeria. We conclude that

although Enunwe was first ordered removed in absentia in 2010, and this is her


                                          2
second motion to reopen, she has provided sufficient evidence to meet the changed

country conditions exception to the numerosity and timeliness bars.

      Along with her motion and applications for relief, Enunwe provided

evidence that, since her prior hearing, there has been a significant escalation in

violence against Christians in Nigeria. Enunwe submitted articles showing that

extremist groups such as Boko Haram have now spread to the south of the country,

where she resided, and that the number of attacks has increased in recent years. As

we have previously recognized, such an escalation in violence is a material change

in country conditions. See Salim, 831 F.3d at 1138. In addition to the evidence of

worsening conditions for Christians generally, Enunwe also submitted evidence

showing a change in the level of religious persecution with respect to her

immediate family. Enunwe submitted a declaration stating that in 2013, her family

told her that they had been repeatedly threatened on account of their Christian

faith, and that their home had been vandalized. We have previously held that the

persecution of a petitioner’s family is material, newly discovered evidence

supporting a claim of changed country conditions and a prima facie case for relief.

Malty v. Ashcroft, 381 F.3d 942, 946 (9th Cir. 2004).

      Because Enunwe has submitted evidence showing a material escalation in

violence against Christians in the time since her prior hearing, we conclude that the


                                           3
BIA abused its discretion when it denied Enunwe’s motion to reopen. In light of

the worsening country conditions and the threats against her family, Enunwe also

provided sufficient evidence of changed circumstances in Nigeria such that she

now has a “reasonable likelihood” of demonstrating a prima facie case for asylum.

See id. at 947. Accordingly, we grant the petition and remand to the BIA with

instructions to reopen.
                          PETITION GRANTED




                                         4